Dreben, J.
(dissenting). Before setting out my reasons for disagreeing with the majority’s conclusion that “[t]here seems no rational basis for the committee’s decision in this instance,” it is important to consider the roles of the committee, the commission, and the District Court in determining whether the plaintiff may keep his shed.
As mandated by § 10 of the Act, “In passing upon appropriateness, demolition or removal, the committee shall determine whether the size, features, demolition or removal . . . involved will be appropriate for the purposes of this [A]ct.” That purpose, as set forth in § 1, is to promote the general welfare through “the preservation and protection of build*453ings, settings and places . . . and through the development and maintenance of appropriate settings and the exterior appearance of such buildings and places, so as to preserve and maintain such regional district as a contemporary landmark compatible with the historic, cultural, literary and aesthetic tradition of Barnstable county, as it existed in the early days of Cape Cod, and through the promotion of its heritage” (emphasis supplied).1
The committee had originally approved the demolition of a detached shed and the construction of a new house with an attached three car garage. After the fact, that is, after the house and garage were built, the plaintiff wanted to retain the shed, but the committee refused permission.
As a person aggrieved by a local committee’s determination, the plaintiff appealed to the regional commission. Recognizing that its “initial function is not to exercise its independent judgment on the facts, but rather to determine whether the local committee erred in some respect,” Anderson v. Old King’s Hy. Regional Historic Dist. Commn., 397 Mass. 609, 611 (1986), the commission, after hearing, up-, held the committee with regard to the shed. In its decision, the commission noted that the committee had explained its denial by pointing out that the original plan “de-emphasized the massing and size of the home,” that, in any event, new construction of three car garages are discouraged, and that the three car garage and additional outbuilding were “just too much.” The representative of the committee also testified before the commission that the “ultimate issue was not design, per se, but historic compatibility.”
*454Aggrieved again, the plaintiff appealed to the local District Court. That court is to hear evidence and determine the facts using a standard of review “analogous to that governing exercise of the power to grant or deny special permits.” Anderson, supra at 611. “Thus the judge must affirm the regional commission’s decision unless, on the facts found by the judge, the commission should have concluded that the local committee exceeded its authority, exercised poor judgment, or was arbitrary, capricious, or erroneous in its action.” Ibid. It is the committee’s evaluation, and not the judges’s, of the historic compatibility of the buildings with the tradition of the county as it existed in the early days of Cape Cod which is controlling. See Subaru of New England v. Board of Appeals of Canton, 8 Mass. App. Ct. 483, 488 (1979).
As stated in the report to the Appellate Division, there was evidence before the judge from a consultant in historic preservation that outbuildings were built in the post-World War II period and that such buildings did not exist at the turn of the century. The consultant noted that the original application was for the demolition of a single-family house with detached outbuildings and their replacement with a single-family house with an attached garage. Now sought, was a single-family house with an attached garage and with a detached outbuilding. In her opinion, this design was not appropriate to the historic character of the area.
The District Court judge did not dispute the consultant’s testimony. Indeed in his report setting forth the relevant evidence, he indicated that the evidence “tended to show” what he summarized as the consultant’s testimony. In his findings, which under § 11 of the act are conclusive, the judge primarily discussed the limited visual impact of the shed-studio and noted that “it appears to be more of a characteristic of the older homes to have an outbuilding.” The judge did not explain what his reference to “older homes” meant, and, except for noting the consultant’s testimony, he did not in any way discuss the historic compatibility of the lot’s buildings with the tradition of the county in the early days.
*455Since on the evidence found by the judge there was a basis for the committee’s determination of historic incompatibility, and since such a decision is for the committee and not the District Court judge, I disagree with the majority’s conclusion that there was no rational basis for the committee’s denial of the certificate of appropriateness. Accordingly, I would reverse the decision of the District Court judge that the decision of the local committee, as ratified by the commission, was “in excess of its authority in that it is arbitrary, and in accordance with the purposes of the Old King’s Highway Regional Historic District Act.”2

In its entirety, § 1 of the Act entitled “purpose” reads as follows: “The purpose of this [A]ct is to promote the general welfare of the inhabitants of the applicable regional member towns so included, through the promotion of the educational, cultural, economic, aesthetic and literary significance through the preservation and protection of buildings, settings and places within the boundaries of the regional district and through the development and maintenance of appropriate settings and the exterior appearance of such buildings and places, so as to preserve and maintain such regional district as a contemporary landmark compatible with the historic, cultural, literary and aesthetic tradition of Barnstable county, as it existed in the early days of Cape Cod, and through the promotion of its heritage.”


“This court’s review is on the District Court report just as was the review by the Appellate Division.” Anderson v. Old King’s Hy. Regional Historic Dist. Commn., 397 Mass. 609, 611 (1986),